Name: COMMISSION REGULATION (EC) No 1487/96 of 26 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 27. 7 . 96 HENI Official Journal of the European Communities No L 188/35 COMMISSION REGULATION (EC) No 1487/96 of 26 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. I1) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 188/36 EN Official Journal of the European Communities 27. 7. 96 ANNEX to the Commission Regulation of 26 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 76,2 388 93,4 060 80,2 400 66,4 064 70,8 404 63,6 066 60,3 416 72,7 068 80,3 508 113,5 204 86,8 512 87,5 208 44,0 524 100,3 212 97,5 528 101,6 624 95,8 624 86,5 999 76,9 728 107,3 052 800 212,5 ex 0707 00 25 62,4 804 86,8 053 156,2 999 94,1 060 61,0 0808 20 51 039 104,1 066 53,8 052 138,2 068 69,1 064 72,5 204 144,3 388 147,3 624 87,1 l 400 70,4 999 90,6 512 81,8 0709 90 77 052 54,3 528 132,9 204 77,5 624 79,0 412 54,2 728 115,4 624 151,9 800 84,0 999 84,5 804 73,0 0805 30 30 052 131,2 999 99,9 204 88,8 0809 10 40 052 144,4 220 74,0 061 51,3 388 69,6 064 103,6 400 68,2 091 57,0 512 54,8 400 338,0 520 66,5 999 138,9 524 61,7 0809 20 59 052 196,9 528 62,7 061 182,0 600 96,5 064 137,1 066 73,7 624 48,9 068 91,0 999 74,8 400 378,8 0806 10 40 052 136,5 600 94,9 064 75,6 616 171,8 066 49,4 624 63,7 220 110,8 676 166,2 400 157,5 999 155,6 412 96,7 0809 30 31 , 0809 30 39 052 63,1 508 307,2 220 121,8 512 186,0 624 106,8 600 179,9 999 97,2 624 141,6 0809 40 30 052 78,8 999 144,1 064 70,0 0808 10 71 , 0808 10 73 , 066 84,9 0808 10 79 039 102,5 068 61,2 052 64,0 400 143,5 064 78,6 624 235,1 070 90,2 676 68,6 I 284 72,1 I 999 106,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 16). Code '999 stands for 'of other origin '.